Citation Nr: 0947001	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
November 2006 when it was remanded for additional evidentiary 
development.  The issue was again before the Board in October 
2007 when the claim was denied.  The Veteran appealed the 
October 2007 denial of service connection for a right knee 
disability to the United States Court of Appeals for Veterans 
Claims (the Court).  In September 2009, the Court remanded 
the claim back to the Board for compliance with instructions 
included in an August 2009 Joint Motion for Remand.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The August 2009 Joint Motion for Remand found that the 
Board's October 2007 decision which denied service connection 
for a right knee disability was based on an inadequate VA 
examination conducted in February 2007.  

In November 2006, the Board remanded the claim of entitlement 
to service connection for a right knee disability.  The 
remand instructions specifically noted that the Veteran was 
diagnosed with chondromalacia of the right patella while in 
service and that chondromalacia of the right patella was 
observed on Magnetic Resonance Imaging (MRI).  The November 
2006 remand instructions provided that the Veteran should be 
afforded a VA examination to determine the etiology of the 
right knee disability.  The examiner was instructed to 
provide an opinion as to whether it was more likely than not, 
at least as likely as not, less likely than not, or unlikely 
that the Veteran's current right knee disability was related 
to symptoms documented during active duty.  

The Veteran underwent a VA examination in February 2007 and 
the report of the examination was promulgated in March 2007.  
The March 2007 VA examination report references the fact that 
the Veteran's most recent X-rays and MRI of the right knee 
showed chondromalacia of the patella and also noted that the 
Veteran was diagnosed with chondromalacia of the patella on 
various occasions.  The examiner concluded that the Veteran's 
recent right knee X-ray and MRI showed degenerative arthritis 
in the patellofemoral area and in the medial joint 
compartment and a probable lateral meniscus tear.  The Joint 
Motion for Remand noted that the examiner who prepared the 
March 2007 VA examination report failed to mention the 
Veteran's chondromalacia of the patella in the diagnosis, 
even though this diagnosis was noted on the same X-ray and 
MRI reports in the body of the examination report.  Instead, 
the examiner stated that the Veteran's "main problem at the 
present time" was degenerative arthritis and a probable 
meniscus tear.  The examiner did not link either the meniscus 
tear or the degenerative arthritis to the Veteran's active 
duty service.  The Joint Motion for Remand found that, 
because the examiner failed to address the Veteran's current 
diagnosis of chondromalacia of the patella, as documented by 
the February 2007 X-ray and MRI, the examination was 
inadequate.  The parties to the Joint Motion for Remand 
agreed that the case should be remanded for the Board to 
obtain an opinion regarding the etiology of the Veteran's 
current diagnosis of chondromalacia of the patella consistent 
with the Board's November 2006 remand instructions.  The 
Joint Motion for Remand specifically set out that the 
examiner should address the chondromalacia patella findings 
diagnosed during service, as noted by the examiner who 
prepared the March 2007 VA examination report, and also 
present on several post-service medical records and determine 
whether it was related to service.  Upon remand, if there was 
insufficient evidence of record for a supplemental opinion, 
another VA examination was to be obtained consistent with the 
Board's November 2006 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the February 2007 
VA examination and request that he 
provide an opinion as to the etiology of 
the chondromalacia patella of the right 
knee which was noted in the March 2007 VA 
examination report.  The examiner must 
address the chondromalacia patella 
findings diagnosed during service and 
also present on several post-service 
medical records and determine whether it 
is more likely than not, at least as 
likely as not, less likely than not or 
unlikely that the current chondromalacia 
patella of the right knee was incurred in 
or aggravated (increased in severity 
beyond the natural progress) by active 
duty.  If the examiner determines that 
there is insufficient evidence of record 
for a supplemental opinion without 
examination of the Veteran, then this 
should be scheduled.  If the examiner who 
prepared the March 2007 VA examination 
report is not available, make 
arrangements to obtain the above 
requested evidence from a suitably 
qualified health care professional.  If 
the examiner determines that there is 
insufficient evidence of record for a 
supplemental opinion without examination 
of the Veteran, then this should be 
scheduled.

2.  Then, after completing any additional 
development deemed warranted by the state 
of the record at that time, readjudicate 
the claim of entitlement to service 
connection for a right knee disability.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case, and the Veteran 
and his representative should be provided 
an opportunity to respond.

Thereafter, the case should be returned 
to the Board, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

